DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 22-26 in the reply filed on 06/13/2022 is acknowledged.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 05/28/2020 and 11/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quentin et al. (“Quentin”) ("Multi-Feature Stereo Vision System for Road Traffic Analysis", Proceedings of 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Chen et al. (“Chen”) ("Monocular 3D Object Detection for Autonomous Driving", 2016 IEEE Conference on Computer Vision and Pattern Recognition) and Zweigle et al. (“Zweigle”) (U.S. PG Publication No. 2020/0301885).

In regards to claim 1, Quentin shows a system which captures stereo camera imagery as seen in FIG. 4 [i.e. “image 1” and “image 2”] and also described in the Abstract, the system generates edge-depth image data in the form of phase congruency matching and edge matching as described in at least ¶3 of Section 1 Introduction, ¶5 of Section 3 Stereo Construction, and FIG. 4, by which the system then uses to create a 3D point cloud of given objects in the image data [“The resulting 3D points cloud is processed by maximum spanning tree clustering algorithm to group the points into vehicle objects,” also see Section 4 3D Points Processing] and FIG. 4, which finally ends into a 3D bounding shape for objects as seen in FIG. 1, FIG. 4 and Section 4 3D Points Processing. Quentin, however, fails to apply this into a robot and control actuators of the robot based on the 3D bounding shape, as well as failing to particularly use infrared imaging for the capture of the stereo vision data. In a similar endeavor Chen shows using 2D and 3D object detection for use in autonomous driving as described in ¶2 of Section 1. Introduction which would use bounding boxes projected from 3D spaces as described in FIG. 1 and 7. It would have been obvious to one of ordinary skill in the art to incorporate the use of bounding boxes for 3D object use in autonomous driving as taught by Chen into Quentin’s teachings as it would allow an autonomous vehicle [a “robot”] to use control actuators [such as controlling functions like brakes, acceleration, etc. which are used in the process of autonomous driving] as taught by Chen to be incorporated along with the precise 3D point cloud and depth perception use as taught by Quentin. Additionally, Zweigle shows in ¶0128 that for accurate 3D projection a system may use an infrared laser projector, a left infrared camera, a right infrared camera, and a color camera which allows for the combination of RGB-image data along with corresponding depth information on a per-pixel basis, which may also be incorporated into Quentin’s teachings.
	Therefore, together Quentin, Chen and Zweigle teach a method implemented by one or more processors of a robot (See ¶1-2 of Section 1. Introduction of Chen wherein a robot may be taught as an autonomous car), the method comprising: 
	capturing a first infrared image that captures, from a first point of view, an infrared projection projected onto one or more objects in an environment of the robot, the infrared projection projected by an infrared projector of the robot (See FIG. 4 of Quentin wherein a first image may be captured from a camera, this is taken in view of ¶0128 of Zweigle wherein an infrared laser projector may be used with at least a left infrared camera and a right infrared in order to get depth information from captured images, and this may be applied for the purposes of autonomous driving as taught by Chen); 
	capturing a second infrared image that captures, from a second point of view, the infrared projection projected onto the one or more objects (See FIG. 4 of Quentin wherein a second image may be captured from a camera, this is taken in view of ¶0128 of Zweigle wherein an infrared laser projector may be used with at least a left infrared camera and a right infrared in order to get depth information from captured images, and this may be applied for the purposes of autonomous driving as taught by Chen); 
	generating an edge-depth image that includes first corresponding edge-depth values for only detected edges in the first infrared image and the second infrared image (See ¶3 of Section 1 Introduction, ¶5 of Section 3 Stereo Construction, and FIG. 4 of Quentin wherein depth values for edges are detected from the image data); 
	generating a 3D point cloud for a given object of the one or more objects, wherein generating the 3D point cloud is based on the corresponding edge-depth values determined to correspond to the given object (“The resulting 3D points cloud is processed by maximum spanning tree clustering algorithm to group the points into vehicle objects,” – Abstract of Quentin, also see Section 4 3D Points Processing and FIG. 4 of Quentin); 
	generating a 3D bounding shape for the given object, wherein generating the 3D bounding shape comprises processing the 3D point cloud using a 3D bounding shape prediction model (See FIG. 1, FIG. 4 and Section 4 3D Points Processing of Quentin, also see FIG. 7 of Chen); and 
	controlling one or more actuators of the robot based on the 3D bounding shape (See ¶2 of Section 1. Introduction of Chen which would use bounding boxes projected from 3D spaces as described in FIG. 1 and 7 for autonomous driving, this would include using actuators of the car such as the brakes or accelerator).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teachings of Chen and Zweigle into Quentin because it would allow a system to use bounding boxes for 3D object use in autonomous driving as taught by Chen into Quentin’s teachings as it would allow an autonomous vehicle [a “robot”] to use control actuators [such as controlling functions like brakes, acceleration, etc. which are used in the process of autonomous driving] as taught by Chen to be incorporated along with the precise 3D point cloud and depth perception use as taught by Quentin, additionally accurate RGB-D imaging data may be retrieved using the system as taught in ¶0128 of Zweigle.

In regards to claim 22, the claim is rejected under the same basis as claim 1 by Quentin in view of Chen and Zweigle.

In regards to claim 25, Quentin and Chen together teach the method of claim 22, wherein the first image is captured by a first sensor of the robot and the second image is captured by a second sensor of the robot (See FIG. 4 of Quentin which teaches the use of a first sensor and a second sensor, this is taken in view of ¶2 of Section 1. Introduction of Chen wherein imaging data is used for the use of controlling an autonomous vehicle [i.e. a “robot”]).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teachings of Chen and Zweigle into Quentin because it would allow a system to use bounding boxes for 3D object use in autonomous driving as taught by Chen into Quentin’s teachings as it would allow an autonomous vehicle [a “robot”] to use control actuators [such as controlling functions like brakes, acceleration, etc. which are used in the process of autonomous driving] as taught by Chen to be incorporated along with the precise 3D point cloud and depth perception use as taught by Quentin.

Claims 2, 3 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quentin et al. (“Quentin”) ("Multi-Feature Stereo Vision System for Road Traffic Analysis", Proceedings of 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Chen et al. (“Chen”) ("Monocular 3D Object Detection for Autonomous Driving", 2016 IEEE Conference on Computer Vision and Pattern Recognition) and Zweigle et al. (“Zweigle”) (U.S. PG Publication No. 2020/0301885), in further view of Nagai et al. (“Nagai”) (U.S. PG Publication No. 2020/0309520).

In regards to claim 2, Quentin fails to explicitly teach the method of claim 1, further comprising: capturing a red, green, blue (RGB) image that captures the one or more objects.
	In a similar endeavor Nagai teaches capturing a red, green, blue (RGB) image that captures the one or more objects (See ¶0088).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Nagai into Quentin because it provides an imaging system with color-specific data, thus providing context to imaging data.

In regards to claim 3, Quentin fails to explicitly teach the method of claim 2, further comprising: processing the RGB image using an object detection model to generate a two-dimensional (2D) bounding shape; wherein generating the 3D point cloud for the given object comprises: determining the edge-depth values that correspond to the given object based on the edge-depth values being within a frustum generated based on RGB pixels, of the RGB image, that are within the 2D bounding shape.
	That is, though Quentin does  indeed teach using two-dimensional image data along with their features and edge detections [which of course creates an initial bounding areas through edges in 2D which is then used to match with the other camera in order to create 3D image data as seen in FIG. 4], from this 3D points may be created, and additionally 3D point groups are created with a bounding box as described in FIG. 4 which create frustums of boxes over frames as seen in at least FIG. 1-3. Quentin, however, fails to specify that the image data used is that retrieved from RGB image data, i.e. that the image data is comprised of color image data. In a similar endeavor Nagai teaches that indeed RGB images may be used for capture of object image data as described in at least ¶0088.
	Therefore, together Quentin and Nagai teach processing the RGB image using an object detection model to generate a two-dimensional (2D) bounding shape (See FIG. 4 of Quentin in view of ¶0088 of Nagai); 
	wherein generating the 3D point cloud for the given object comprises: 
	determining the edge-depth values that correspond to the given object based on the edge-depth values being within a frustum generated based on RGB pixels, of the RGB image, that are within the 2D bounding shape (See FIG. 1-4 of Quentin in view of ¶0088 of Nagai).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Nagai into Quentin because it provides an imaging system with color-specific data, thus providing context to imaging data.

In regards to claim 26, Quentin fails to explicitly teach the method of claim 25, wherein the first sensor is a first color sensor and the second sensor is a second color sensor.
	In a similar endeavor Nagai teaches wherein the first sensor is a first color sensor and the second sensor is a second color sensor (See ¶0088).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Nagai into Quentin because it provides an imaging system with color-specific data, thus providing context to imaging data.

Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quentin et al. (“Quentin”) ("Multi-Feature Stereo Vision System for Road Traffic Analysis", Proceedings of 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Chen et al. (“Chen”) ("Monocular 3D Object Detection for Autonomous Driving", 2016 IEEE Conference on Computer Vision and Pattern Recognition) and Zweigle et al. (“Zweigle”) (U.S. PG Publication No. 2020/0301885), in further view of Nagai et al. (“Nagai”) (U.S. PG Publication No. 2020/0309520) and Qi et al. (“Qi”) (U.S. PG Publication No. 2019/0147245).

In regards to claim 4, Quentin fails to teach the method of claim 3, generating the 3D point cloud for the given object further comprises: generating candidate 3D points for the 3D point cloud based on the candidate 3D points having corresponding depth values within the frustum, the candidate 3D points including edge-depth 3D points generated based on the first corresponding edge-depth values and the second corresponding edge-depth values; and generating the 3D point cloud for the given object based on processing the candidate 3D points using an object segmentation model.
	In a similar endeavor Qi teaches generating the 3D point cloud for the given object further comprises: 
	generating candidate 3D points for the 3D point cloud based on the candidate 3D points having corresponding depth values within the frustum (See ¶0044 in view of FIG. 1 wherein a 3D point cloud is created from the three-dimensional depth data with the associated 3D frustum extracted from the 2D data), the candidate 3D points including edge-depth 3D points generated based on the first corresponding edge-depth values and the second corresponding edge-depth values (See ¶0060-0063); and 
	generating the 3D point cloud for the given object based on processing the candidate 3D points using an object segmentation model (See ¶0082-0083).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Qi into Quentin because it allows for a system that consumes large-scale raw sparse point cloud data and performs such tasks as object classification and segmentation of individual shapes or fused complete point cloud shapes to create 3D box estimation as described in ¶0008.

In regards to claim 12, Quentin fails to teach the method of claim 1, further comprising: capturing a red, green, blue (RGB) image that captures the one or more objects, processing the RGB image using an object classification model to generate a predicted classification of the given object; wherein generating the 3D point cloud for the given object is further based on the predicted classification.
	In a similar endeavor Qi teaches capturing a red, green, blue (RGB) image that captures the one or more objects, processing the RGB image using an object classification model to generate a predicted classification of the given object (See ¶0044); 
	wherein generating the 3D point cloud for the given object is further based on the predicted classification (See ¶0082-0083 in view of FIG. 6).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Qi into Quentin because it allows for a system that consumes large-scale raw sparse point cloud data and performs such tasks as object classification and segmentation of individual shapes or fused complete point cloud shapes to create 3D box estimation as described in ¶0008.

Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quentin et al. (“Quentin”) ("Multi-Feature Stereo Vision System for Road Traffic Analysis", Proceedings of 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Chen et al. (“Chen”) ("Monocular 3D Object Detection for Autonomous Driving", 2016 IEEE Conference on Computer Vision and Pattern Recognition) and Zweigle et al. (“Zweigle”) (U.S. PG Publication No. 2020/0301885), in further view of Yücer et al. (“Yucer”) (U.S. PG Publication No. 2018/0139436).

In regards to claim 5, Quentin fails to teach the method of claim 1, further comprising: generating a regular depth image that includes corresponding regular depth values, the regular depth values including depth values that are in addition to the edge-depth values; and wherein generating the 3D point cloud is further based on the regular depth values determined to correspond to the given object.
	In a similar endeavor Yucer teaches further comprising: generating a regular depth image that includes corresponding regular depth values, the regular depth values including depth values that are in addition to the edge-depth values (See ¶0121 wherein depth data may be retrieved for color edge data as well as the use of an additional depth map in order to create a depth mesh of two depth data); and wherein generating the 3D point cloud is further based on the regular depth values determined to correspond to the given object (See ¶0121 wherein depth data may be retrieved for color edge data as well as the use of an additional depth map in order to create a depth mesh of two depth data, this of course is taken in view of Quentin’s teachings which take the depth data to create the 3D point cloud data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yucer into Quentin because it allows for the use of a depth mesh, further promoting the use of additional depth data as seen in ¶0121 and thus providing higher context.

In regards to claim 23, Quentin fails to teach the method of claim 22, further comprising: 
	generating a regular depth image that includes corresponding regular depth values, the regular depth values including depth values that are in addition to the edge-depth values; and 
	wherein generating the 3D point cloud is further based on the regular depth values determined to correspond to the given object.
	In a similar endeavor Yucer teaches generating a regular depth image that includes corresponding regular depth values, the regular depth values including depth values that are in addition to the edge-depth values (See ¶0121 wherein depth data may be retrieved for color edge data as well as the use of an additional depth map in order to create a depth mesh of two depth data); and 
	wherein generating the 3D point cloud is further based on the regular depth values determined to correspond to the given object (See ¶0121 wherein depth data may be retrieved for color edge data as well as the use of an additional depth map in order to create a depth mesh of two depth data, this of course is taken in view of Quentin’s teachings which take the depth data to create the 3D point cloud data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yucer into Quentin because it allows for the use of a depth mesh, further promoting the use of additional depth data as seen in ¶0121 and thus providing higher context.

Claims 6, 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quentin et al. (“Quentin”) ("Multi-Feature Stereo Vision System for Road Traffic Analysis", Proceedings of 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Chen et al. (“Chen”) ("Monocular 3D Object Detection for Autonomous Driving", 2016 IEEE Conference on Computer Vision and Pattern Recognition) and Zweigle et al. (“Zweigle”) (U.S. PG Publication No. 2020/0301885), in further view of Yücer et al. (“Yucer”) (U.S. PG Publication No. 2018/0139436) and Chizeck et al. (“Chizeck”) (U.S. PG Publication No. 2018/0232052).

In regards to claim 6, Quentin fails to teach the method of claim 5, wherein the given object comprises at least one transparent surface, and wherein a majority of the regular depth values fail to define any depth values that correspond to the at least one transparent surface.
	In a similar endeavor Chizeck teaches wherein the given object comprises at least one transparent surface, and wherein a majority of the regular depth values fail to define any depth values that correspond to the at least one transparent surface (See ¶0062 wherein it is a known issue with computer vision that transparent surfaces cause problems for measurement of depth, thus as described in ¶0063 further sensor information may be used in order to effectively augment point cloud information in such regions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chizeck into Quentin because it allows for the improvement of effective augmentation of point cloud information as described in ¶0063 by providing more information to an issue caused in computer vision techniques with traditional commercially available RGB-D cameras.

In regards to claim 11, Quentin fails to teach the method of claim 1, wherein the given object comprises at least one transparent surface.
	In a similar endeavor Chizeck teaches wherein the given object comprises at least one transparent surface (See ¶0062 wherein it is a known issue with computer vision that transparent surfaces cause problems for measurement of depth, thus as described in ¶0063 further sensor information may be used in order to effectively augment point cloud information in such regions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chizeck into Quentin because it allows for the improvement of effective augmentation of point cloud information as described in ¶0063 by providing more information to an issue caused in computer vision techniques with traditional commercially available RGB-D cameras.

In regards to claim 24, Quentin fails to teach the method of claim 23, wherein the given object comprises at least one transparent surface, and wherein a majority of the regular depth values fail to define any depth values that correspond to the at least one transparent surface.
	In a similar endeavor Chizeck teaches wherein the given object comprises at least one transparent surface, and wherein a majority of the regular depth values fail to define any depth values that correspond to the at least one transparent surface (See ¶0062 wherein it is a known issue with computer vision that transparent surfaces cause problems for measurement of depth, thus as described in ¶0063 further sensor information may be used in order to effectively augment point cloud information in such regions).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Chizeck into Quentin because it allows for the improvement of effective augmentation of point cloud information as described in ¶0063 by providing more information to an issue caused in computer vision techniques with traditional commercially available RGB-D cameras.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quentin et al. (“Quentin”) ("Multi-Feature Stereo Vision System for Road Traffic Analysis", Proceedings of 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Chen et al. (“Chen”) ("Monocular 3D Object Detection for Autonomous Driving", 2016 IEEE Conference on Computer Vision and Pattern Recognition) and Zweigle et al. (“Zweigle”) (U.S. PG Publication No. 2020/0301885), in further view of Kress et al. (“Kress”) (U.S. PG Publication No. 2019/0195619).

In regards to claim 8, Quentin fails to teach the method of claim 1, wherein the first infrared image is captured by a first infrared sensor of the robot and the second infrared image is captured by a second infrared sensor of the robot.
	In a similar endeavor Kress teaches wherein the first infrared image is captured by a first infrared sensor of the robot and the second infrared image is captured by a second infrared sensor of the robot (See ¶0035).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kress into Quentin because it allows for the use of multiple images at different times which provides for possible changes in the image data as described in ¶0035, thus providing more context in the imaging data and allows for comparison between images.

In regards to claim 9, Quentin fails to teach the method of claim 1, wherein the first infrared image is captured by an infrared sensor of the robot at the first point of view at a first time, and the second infrared image is captured by the infrared sensor of the robot at the second point of view at a second time.
	In a similar endeavor Kress teaches wherein the first infrared image is captured by an infrared sensor of the robot at the first point of view at a first time, and the second infrared image is captured by the infrared sensor of the robot at the second point of view at a second time (See ¶0035).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kress into Quentin because it allows for the use of multiple images at different times which provides for possible changes in the image data as described in ¶0035, thus providing more context in the imaging data and allows for comparison between images.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quentin et al. (“Quentin”) ("Multi-Feature Stereo Vision System for Road Traffic Analysis", Proceedings of 2016 IEEE Conference on Computer Vision and Pattern Recognition) in view of Chen et al. (“Chen”) ("Monocular 3D Object Detection for Autonomous Driving", 2016 IEEE Conference on Computer Vision and Pattern Recognition) and Zweigle et al. (“Zweigle”) (U.S. PG Publication No. 2020/0301885), in further view of Choi et al. (“Choi”) (U.S. PG Publication No. 2020/0306980).

In regards to claim 10, Quentin fails to teach the method of claim 1, wherein controlling the one or more actuators of the robot based on the 3D bounding shape comprises: controlling the one or more actuators, based on the 3D bounding shape, to manipulate the given object.
	In a similar endeavor Choi teaches wherein controlling the one or more actuators of the robot based on the 3D bounding shape comprises: controlling the one or more actuators, based on the 3D bounding shape, to manipulate the given object (See Abstract in view of ¶0081 and FIG. 1-5).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Choi into Quentin because it allows for proper robotic control of an object that requires further processing of data such that 3D bounding boxes are needed as described in the Abstract.

Allowable Subject Matter
Claims 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483